Exhibit 10.4

 

[g13131kki001.jpg]

 

Lending made personal

Springleaf Financial Services

 

[ILLEGIBLE]

 

October 1, 2012

 

 

Minchung Kgil

50 Franklin St, Apt 17C
New York, NY 10013

 

Dear Ms. Kgil:

 

I am pleased to extend to you a contingent offer of employment (See #7). You
will be employed by Springleaf Finance Management Corporation and provide
services for related companies, including Springleaf Finance, Inc. and its
subsidiaries. The conditions of employment are outlined below:

 

1.

Your position will initially be Group Controller in our Accounting/Finance
Department with a start date to be October 1st, 2012. It is anticipated that
effective January 1st, 2013, you will be assuming the Chief Financial Officer
position. The CFO position is a full-time, exempt position reporting directly to
me.

 

 

2.

Your beginning base salary will be $350,000 on an annual basis. Your salary
shall be reviewed periodically in accordance with Springleaf’s practice, but
under no circumstances shall it be reduced below $350,000 per year. Your base
salary shall be payable in accordance with Springleafs regular bi-weekly payroll
practices and are subject to applicable taxes and payroll deductions.

 

 

3.

Your total compensation for 2012 shall equal to at least $500,000 (comprised of
base salary paid by Fortress prior to the start date, base salary paid by
Springleaf after the start date, and an annual bonus) (the “2012 Minimum Total
Compensation”). In the event you do not receive and annual bonus from Fortress.
Springleaf shall pay you an annual bonus amount equal to your 2012 Minimum Total
Compensation less the sum of base salary amounts you received from Fortress and
Springleaf in 2012. Such annual bonus shall be payable within the 1st Quarter of
2013. Your base salary and bonus are payable in accordance with Springleaf’s
regular bi-weekly payroll practices and are subject to applicable taxes and
payroll deductions.

 

 

4.

Your total compensation for 2013 shall equal to at least $500,000 (comprised of
base salary and annual bonus) (the “2013 Minimum Total Compensation”). The 2013
annual bonus shall be payable to you when other similarly situated Springleaf
employees are paid their annual bonuses but in any case no later than the end of
the 1st Quarter 2014. If you resign without Good Reason (as described below) (or
give notice of your resignation without Good Reason), or if your employment is
terminated by Springleaf for Cause (as defined below), you will not be eligible
for any annual bonuses. In the event Springleaf adopts any compensation programs
or bonus plans after 2012 that would result in you receiving an annual bonus
that would be greater than $150,000, you shall be paid

 

 

90+

YEARS IN

BUSINESS

 

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

 

according to the newly adopted compensation program or bonus plan. Your base
salary and bonus are payable in accordance with Springleaf’s regular bi-weekly
payroll practices and are subject to applicable taxes and payroll deductions.

 

 

5.

You will be eligible to employee benefits provided by Springleaf. Employee
benefits become effective on the 1st of the month following completion of 30
working days. We ask you to review benefits information that will be sent to you
separately. You must make a decision to enroll for benefits or decline benefits
upon hire as soon as possible, but no later than 31 days from your hire date.
Springleaf shall reimburse you for the COBRA costs incurred by you during the
first 30 days of your employment.

 

 

6.

For the remainder of 2012 and for such times as is required in 2013, your
primary work location will be in Evansville, Indiana. Springleaf will pay for
your travel (airfare) to and from Evansville, Indiana for the remainder of 2012.
While in Evansville, Indiana your temporary housing cost (lodging) will be paid
by Springleaf and you will be reimbursed for other out-of-pocket expenses
related to your travel to and from Evansville, Indiana.

 

 

7.

In 2013, your primary work location will be in Stanford, CT, however, you will
be required to make regular visits to Evansville, Indiana. Springleaf will pay
for your travel and lodging for these trips and will reimburse you for other
out-of-pocket and business related expenses.

 

 

8.

You will be given 4 weeks vacation starting in 2013.

 

 

9.

In the event that your employment is terminated by Springleaf without Cause, you
resign with Good Reason, or your employment is terminated due to death (or as
those terms are defined below) after the receipt of your 2012 Minimum Total
Compensation but before you receive all of your 2013 Minimum Total Compensation,
you shall be paid a lump sum equal to the prorated amount of the 2013 Minimum
Total Compensation, to be payable to you within thirty (30) days of your
termination.

 

 

10.

For the purpose of this letter, “Cause” shall mean (i) your act of fraud or
dishonesty in the course of your employment; (ii) your conviction of (or a plea
of no contest with respect to) a crime constituting a felony; (iii) your willful
and persistent failure to perform your essential duties and responsibilities
where such failure is injurious to Springleaf, its business interests or its
reputation; (iv) your willful and material breach of any written policy
applicable to your employment with Springleaf; provided that, where remedial
action is feasible, Springleaf shall provide you with written notice describing
the nature of an event constituting Cause in reasonable detail, and you shall
have fifteen (15) days to cure such event.

 

 

 

For purposes of this letter, “Good Reason” shall mean (i) material diminution in
your responsibilities, duties, authority, title (including but not limited to
you not being named Chief Financial Officer of the Company as of January 1,
2013), or a change in your reporting structure provided for in this letter,
(ii) a reduction in your base salary or your 2012 and/or 2013 Minimum Total
Compensation; or (iii) a material breach by Springleaf of nay of its other
obligations contained in this letter. Notwithstanding the above, no Good Reason,
shall exist unless you have given Springleaf written notice specifying a Good
Reason event within thirty (30 days of the occurrence of such an event, and
Springleaf has failed to respond to such event within thirty (30) days of having
been given written notice.

 

--------------------------------------------------------------------------------


 

 

Disability insurance is provided by the company. Individual can opt for
additional coverage when selecting insurance.

 

 

11.

Will handle dispute resolution according to Springleaf’s standard policy for
dispute resolution (BP1203 – copy is attached).

 

 

12.

This offer of employment is contingent upon satisfactory results from a criminal
and credit background investigation, and education and reference checks.

 

 

13.

This offer is also contingent upon your execution of the enclosed
Confidentiality and Non-Solicitation Agreement.

 

Final personnel forms will be completed at your orientation.

 

I have enclosed information regarding your responsibility to comply with the
Immigration Reform and Control Act. Enclosed is a list of documents that can
provide proof of your eligibility to work in the United States. Please bring one
original document from List A or one document from List B and one document from
List C with you when you report to orientation. Please call our office if you
have any questions regarding this matter.

 

This offer letter is not a guarantee of employment for a fixed term. You will be
(as set forth in the employment application) employed “at will,” with the
privilege of terminating your employment at any time and for any reason;
Springleaf will have that same privilege.

 

This letter and the Confidentiality and Non-Solicitation Agreement attached
hereto constitute the entire understanding between the parties hereto as to the
subject matter covered herein, and all prior understandings and agreements are
merged herein and succeeded hereby, provided, however, that, in the event of any
inconsistencies between this letter and any other plans or documents signed by
you or related to your employment with Springleaf, this letter shall control and
be binding.

 

If you have any questions regarding the details listed above, please contact
Tonya Lynam at (800) 525-0453, ext. 3. We look forward to having you join our
staff.

 

Sincerely,

 

Springleaf Finance Management Corporation

 

 

 

/s/ Jay Levine

 

 

Jay Levine

 

 

Chief Executive Officer

 

 

 

 

 

Enclosures

 

 

 

[g13131kki002.jpg]

 

--------------------------------------------------------------------------------